Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 1, 2020                                                                                        Bridget M. McCormack,
                                                                                                                    Chief Justice

  160661                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                         Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  v                                                                  SC: 160661                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     COA: 348079
                                                                     Oakland CC: 2018-266476-FH
  CLEOPHAS ANDREW BROWN,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing whether: (1) in a prosecution for carrying a concealed weapon under MCL
  750.227(2), the prosecutor must establish that the defendant had notice under MCL
  28.428 that his concealed pistol license had been suspended or revoked; and (2) the Court
  of Appeals erred in determining that if notice is required, the evidence demonstrated that
  the defendant was served with adequate notice that he could not legally possess a concealed
  pistol. In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The appellee
  shall also electronically file an appendix, or in the alternative, stipulate to the use of the
  appendix filed by the appellant. A reply, if any, must be filed by the appellant within 14
  days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 1, 2020
           p0428
                                                                                Clerk